WatsoN, Judge:
These suits have been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States, subject to the approval of the Court, as follows:
1. That the merchandise marked “A” and initialed GITL SJS JS (Import Specialist’s Initials) by Import Specialist Geo. H. Little-john, Stanley J. Schwartz, J. Sollazzo (Import Specialist’s Name) on the invoices covered by the protests and entries enumerated on Schedule “A” attached hereto, and assessed with duty at the rate of 20% ad valorem under Item 706.08, 20% ad valorem under Item 706.60, or 20% ad valorem under Item 791.65, TSUS, consist of containers of usual types ordinarily sold at retail with their contents, to wit: radios, walkie-talkies or other articles, which were imported therewith and assessed at the rate of 12.5% ad valerom under Item 685.22.
2. That said protests were filed under Sec. 514 of the Tariff Act of 1930 within 60 days after the date of liquidation of said entries, and said protests were pending for decision by this Court on June 29, 1967, the effective date of Public Law 90-36, approved June 29, 1967, which amended and extended Public Law 89-241, approved October 7,1965.
*2193. That the merchandise covered by the entries involved was entered or withdrawn from warehouse after August 31, 1963 and before December 7,1965.
4. That before September 30, 1967, requests were filed with the Eegional Commissioner of Customs at New York, the port of entry, for reliquidation of said entries and assessment of duty at the rate of 12.5% ad valorem -under Item 685.22, by virtue of Section 4 of said Public Law 89-241.
IT IS FUKTHEB STIPULATED AND AGEEED that the protests enumerated on Schedule “A” attached hereto and made a part hereof be submitted on this stipulation, said protests being limited to the merchandise marked “A” as aforesaid.
Upon the agreed facts, we hold that the merchandise covered by the entries and protests enumerated in schedule A, attached hereto- and made a part hereof, assessed with duty at the rate of 20 per centum ad valorem under item 706.08, item 706.60 or under item 791.65 of the Tariff Schedules of the United States, is subject to duty in accordance with Section 4, Tariff Schedules Technical Amendments Act of 1965, at the rate of 12y2 per centum ad valorem under item 685.22 of the Tariff Schedules of the United States, as containers of usual types ordinarily sold at retail with their contents.
To the extent indicated, the protests are sustained. Judgment will issue accordingly.